[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            MAY 3, 2011
                             No. 09-13521
                                                             JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 09-20143-CR-CMA

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

LUIS VALLE,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 3, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
       Luis Valle appeals his 180-month sentence for conspiracy to possess over

five kilograms of cocaine with the intent to distribute, in violation of 21 U.S.C.

§ 846; conspiracy to interfere with commerce by threats or robbery, in violation of

18 U.S.C. § 1951(a); and possession of a firearm during the commission of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). Valle argues that the

district court erred by imposing a sentence of 60 months for the firearm offense to

run consecutively to his 120-month mandatory minimum sentence for the drug

trafficking offense.1 We affirm.

       Valle contends that § 924(c)(1)(A) prohibits a district court from imposing

consecutive sentences when the mandatory minimum sentence for the underlying

drug trafficking offense is higher than the minimum sentence for the firearm

offense. He argues that because the statute requires a consecutive 60-month

sentence “[e]xcept to the extent that a greater minimum sentence is otherwise

provided . . . by any other provision of law,” § 924(c)(1)(A), he cannot be

sentenced consecutively for his firearm offense when he has also been convicted

under another provision of law, 21 U.S.C. § 846, that provides a greater mandatory

minimum sentence. See U.S. v. Williams, 558 F.3d 166, 168-69 (2d Cir. 2009)



       1
        The district court also sentenced Valle to 120 months imprisonment for his conviction
under 18 U.S.C. § 1951(a), to be served concurrently with the drug offense sentence.

                                               2
(holding that the “except” clause prohibits consecutive sentences where an

underlying drug offense provides a greater minimum sentence).

       We recently rejected this argument in United States v. Segarra and held that

§ 924(c)(1)(A) requires consecutive sentences even when the mandatory minimum

sentence for the underlying drug offense is greater than the sentence for the

firearm offense. 582 F.3d 1269, 1273 (11th Cir. 2009). Based on our decision in

Segarra, we hold that the district court did not err by sentencing Valle to a

consecutive 60-month sentence for his conviction under § 924(c)(1)(A).2

Accordingly, we affirm Valle’s 180-month sentence.

       AFFIRMED.




       2
          Valle acknowledges that Segarra is controlling, but appeals to preserve the issue for
further review in light of the circuit split on this issue, see United States v. Williams, 558 F.3d
166 (2d Cir. 2009), and the Supreme Court’s recent grant of certiorari in two consolidated cases
based on similar arguments. See Abbott v. United States, 574 F.3d 203 (3d Cir. 2009), cert.
granted, 78 U.S.L.W. 3254, 2010 WL 250514 (U.S. Jan. 25, 2010) (No. 09-479); Gould v.
United States, 329 Fed. App’x 569 (5th Cir. 2009), cert. granted, 78 U.S.L.W. 3430, 2010 WL
250523 (U.S. Jan. 25, 2010) (No. 09-7073).

                                                 3